Citation Nr: 1719026	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  10-49 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a claim for service connection for visual impairment (also claimed as eye condition) and, if so, whether service connection is warranted. 

2.  Entitlement to service connection for residuals of a right wrist injury.

3.  Entitlement to service connection for chronic disability manifested by breast pain. 


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 
INTRODUCTION

The Veteran served on active duty for training from April 1983 to August 1983 and on active duty from January 2004 to May 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2007 and May 2016 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The RO in Atlanta, Georgia currently has jurisdiction over the Veteran's claims file.

In her December 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at her local VA office.  In a May 2015 letter, the Veteran's representative informed the RO that the Veteran could not appear for the scheduled hearing as she was "out of town on emergency leave," but requested that the hearing be rescheduled. 

In August 2015, the Board remanded the Veteran's claims for service connection for residuals of a right wrist injury and for chronic disability manifested by breast pain in order to provide the Veteran the opportunity to testify at a Board hearing.  

The Veteran was scheduled for a Travel Board hearing in May 2016.  In a March 2016 letter, the Veteran was informed that her requested hearing was scheduled for May 2016; however, in an April 2016 statement the Veteran requested that her scheduled hearing be cancelled.  Thus, the Veteran's hearing request is deemed to be withdrawn.  See 38 C.F.R. §§ 20.702 (d), (e) (2016).

The reopened issue of entitlement to service connection for visual impairment (also claimed as an eye condition) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in November 1998, the RO denied the Veteran's claim of entitlement to service connection for visual impairment.

2.  Evidence added to the record since the last final denial in November 1998 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for visual impairment (also claimed as eye condition).

3.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of residuals of a right wrist injury due to disease or injury.

4.  A chronic disability manifested by breast pain is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  The November 1998 decision that denied the Veteran's claim of entitlement to service connection for visual impairment is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for visual impairment (also claimed as eye condition).  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  The criteria for service connection for residuals of a right wrist injury have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for chronic disability manifested by breast pain have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Neither the Veteran nor the representative in this case have referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board). 

Additionally, the Board finds that there was substantial compliance with its August 2015 remand directives.  In particular, the Board in August 2015 directed the AOJ to schedule the Veteran for a Travel Board hearing.  Thereafter, the AOJ scheduled the Veteran for a Travel Board hearing in May 2016.  In April 2016, the Veteran submitted a notice requesting that the May 2016 hearing be cancelled and her appeal forwarded for adjudication.  Accordingly, the Board finds that there has been substantial compliance with the August 2015 Board remand directives and, therefore, no further action is necessary.


II.  Request to Reopen and Service Connection Claims 

Pertinent Statutes and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran has not been diagnosed with a chronic disability as defined by 38 C.F.R. § 3.307, 3.309, service connection under such regulations is not warranted. 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105 (b) and (c); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in a Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, including her service treatment records, post-service treatment records, VA examination reports, and statements submitted in support of her claims.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's service connection claims.  

Petition to Reopen

The Veteran previously claimed entitlement to service connection for visual impairment in April 1998.  Of record at the time of the November 1998 rating decision were the Veteran's service treatment records and a June 1998 VA examination report.  The RO noted that the Veteran's service treatment records were silent for any complaints, treatment or diagnosis for visual impairment.  In addition, the Veteran claimed that she sustained a fall during basic training which "blinded her," however, the RO noted that her records were silent for any history of a disabling fall while on active duty.  Furthermore, while the June 1998 VA examination noted the Veteran's complaints of epiphora, burning, and itching of her eyes and intermittent blurry vision, the physical examination revealed visual acuity of 20/15 in both eyes with no ocular disability noted.  Therefore, the RO determined that the evidence did not show a clinical diagnosis of visual impairment and that her service treatment records reflected no history of complaints, treatment or diagnosis of visual impairment and, therefore, denied service connection.

In November 1998, the Veteran was advised of the decision and her appellate rights.  However, no further communication regarding her claim of entitlement to service connection for visual impairment was received until March 2016, when VA received her application to reopen such claim.  Therefore, the November 1998 rating decision is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156 (b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for visual impairment (also claimed as eye condition) was received prior to the expiration of the appeal period stemming from the November 1998 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Evidence received since the November 1998 decision consists of service treatment records, and VA treatment records dated through May 2016, which documented a diagnosis of left eye cataracts.  The Veteran also described her symptoms through the present time in several statements.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

Presuming the credibility of the Veteran's statements pursuant to Justus and, in light of the VA treatment records dated through May 2016, the Board finds that the evidence received since the November 1998 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156 (a).  In this regard, the Veteran's claim for visual impairment (also claimed as eye condition) was previously denied in November 1998 as the record did not indicate that the claimed condition had been clinically diagnosed or that there was a confirmed incident in service.  Since such time, the Veteran has been diagnosed with cataracts in her left eye and has provided statements as to her claimed continuing symptoms.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for visual impairment (also claimed as eye condition) is reopened.


Residuals of Right Wrist Injury

The Veteran generally contends that she suffers from residuals of a right wrist injury that is the result of her service where she alleges that she suffered a fall in April 2004.  

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom.  Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

While the Veteran's post-service treatment records reflect multiple instances where the Veteran reported wrist pain, during a May 2008 VA Joints examination, the VA examiner noted no clinical objective findings for a diagnosis of a right wrist condition.  The examiner noted that the Veteran exhibited no pain on range of motion testing or flare-ups and no limitation of motion due to pain, fatigue, weakness, or lack of endurance following repetitive use testing.  Furthermore, the examiner found that X-ray evidence revealed unremarkable bilateral wrists.  The examiner found that the Veteran had a normal right wrist. 

In the instant case, the probative evidence of record fails to demonstrate a current diagnosis of residuals of a right wrist injury.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of this disability prior to the Veteran's claim.

The Board has considered the Veteran's allegations that she experienced a fall during service which resulted in a right wrist injury with resulting pain.  In this regard, while she is competent to report having pain or discomfort, the evidentiary record does not reflect that this pain or discomfort has been attributed to any specific disability.  See Sanchez-Benitez, supra (a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted; "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted").  

In this regard, the Board notes that the Veteran is competent to report her own symptoms or matters within her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, the matter of an underlying medical diagnosis for a disability not capable of lay observation, such as that of issue here, is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Specifically, the diagnosis of residuals of a right wrist injury involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of specialized testing, to include interpretation of X-ray evidence and knowledge of the musculoskeletal system.  In the instant case, there is no suggestion that she has had any medical training.  Therefore, as the Veteran does not have the appropriate medical training and expertise to competently self-diagnose residuals of a right wrist injury, the lay assertions in this regard have no probative value.  Jandreau, supra at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.310.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of residuals of a right wrist injury due to disease or injury (underlying pathology) for the entire appeal period, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of a right wrist injury.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Breast Pain

The Veteran generally contends that she suffers from a chronic disability manifested by breast pain which began in or is the result of service.  

Service treatment records are negative for complaints, treatment, or diagnoses related to any chronic disability manifested by breast pain.  In July 2005, the Veteran reported tenderness of the breast and was found to have a 3 mm nodule in the right breast suggestive of fibroadenoma. 

An April 2014 VA breast conditions disability benefits questionnaire (DBQ) report reflects the Veteran's reports of breast pain.  The examiner noted that the Veteran reported a cyst in her breast and that an ultrasound conducted in September 2005, after leaving the service revealed breast cysts.  Excisional biopsies were conducted and returned as benign.  The examiner noted that the Veteran's most recent mammogram and breast ultrasound were normal.  The examiner noted the Veteran's history of benign neoplasm and noted that the Veteran had a 4 cm x 0.5 cm scar on the lateral aspect of each breast which were linear, non-keloid, flesh colored, intact, soft, non-tender, mobile and stable.  She diagnosed the Veteran with residuals of excisional biopsy of the bilateral breasts.  The examiner opined that the Veteran's condition was less likely than not incurred in or caused by the Veteran's service.  The examiner provided the rationale that the Veteran's benign breast cysts were found and removed after leaving active service.  The examiner noted that in her opinion that the Veteran's residuals of the excisional bilateral breast biopsies claimed as breast cysts were less likely than not incurred during active duty service.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a chronic disability manifested by breast pain.  As an initial matter, the Board notes that presumptive service connection, to include on the basis of continuity of symptomatology, may not be considered as the Veteran does not have a chronic disease as defined by VA regulations.  Moreover, while the evidence of record shows that the Veteran has a current diagnosis of residuals of excisional biopsy of the bilateral breasts, the probative evidence of record demonstrates that such is not related to her service.  In this regard, the Board places great probative weight on the VA examiner's opinion that the Veteran's residuals of her bilateral breast biopsies were less likely than not related to service as the examiner noted that the Veteran's benign breast cysts were found and removed after leaving active service and in the examiner's opinion were not incurred during service.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  No contrary medical opinion is of record. 
The Board notes that the Veteran has generally contended that her current residuals of her bilateral breast biopsies are related to her service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, supra.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson, supra.

The Veteran is credible to describe current symptoms such as pain.  However, as to the etiology of the residuals of her bilateral breast biopsies, the Board finds such subject matter to be complex in nature and beyond the competence of a lay person.  See Woehlaert, supra.  In this regard, knowledge of benign nodules or cycsts in the breasts and their resulting biopsies involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Thus, the Board accords the statements of the Veteran regarding the etiology of her residuals to have little probative value as she is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra.  Additionally, the opinion of the VA examiner who has the necessary training and medical knowledge to competently speak to the issues at hand are highly probative. 

Moreover, the Veteran has offered only conclusory statements regarding the relationship between her service and her current breast pain.  In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include her service and the current nature of her breast pain.  Therefore, the Board accords greater probative weight to the VA examiner's opinion.

Consequently, the Board finds that the Veteran's residuals of her bilateral breast biopsies claimed as a chronic disability manifested by breast pain are not shown to be causally or etiologically related to any disease, injury, or incident during service and, therefore, service connection for such must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a chronic disability manifested by breast pain.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

New and material evidence having been received, the claim for service connection for visual impairment (also claimed as eye condition) is reopened; the appeal is granted to this extent only.

Service connection for residuals of a right wrist injury is denied. 

Service connection for a chronic disability manifested by breast pain is denied. 


REMAND

The Veteran has alleged that her left eye cataract had its onset in service, specifically a fall in April 2004.  Service treatment records are silent for any complaints, treatment or diagnosis of vision impairment or cataracts.  However, post-service treatment records, specifically in April 2016, note that the Veteran has been diagnosed with left eye cataracts.  The Veteran has not yet been afforded a VA examination to determine the etiology of her cataracts.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the etiology of her claimed vision impairment and eye conditions, to include cataracts.  The record should be made available to and be reviewed by the examiner.  The examiner is asked to furnish an opinion with respect to the following questions:

a)  Identify whether the Veteran currently has any vision impairment or eye condition, to include cataracts, or has had such a diagnosis at time during the pendency of her claim.

b)  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed vision impairment or eye condition, to include cataracts, had its onset during any period of service, or is otherwise related to such periods of service, to include the Veteran's reported fall during service in April 2004.

The examiner is asked to provide a complete rationale for all opinions and conclusions reached.

3.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


